                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                             No. 5:17-CR-316-D-1


UNITED STATES OF AMERICA

           v.                                        ORDER TO SEAL
                                               (DOCKET ENTRY NUMBER 52]
CHAD ERIC NUTSCH,

                Defendant.




        Upon Motion of Defendant, it is hereby ORDERED that Docket

Entry     Number   52   be   sealed    until    such   time   as   the   Court

determines that the aforementioned filing should be unsealed.

        SO ORDERED. This,      J S"   day of January 2019.
